El Juez Presidente Se. HeenÁNdez,
emitió la opinión del tribunal.
En 16 de julio del año próximo pasado 1914, Eduardo H. F.- Dottin presentó demanda ante la Corte de Distrito de San Juan, Sección Ia., contra Rigo y Compañía en recla-mación de daños y perjuicios, bajo las siguientes alegaciones:
(a) Que el demandante es abogado y notario, y la deman-dada una sociedad en comandita, ambos con domicilio en esta ciudad de San Juan y con capacidad para demandar y ser demandados.
(5) Que la demandada es dueña de un café restaurant y confitería nombrado ‘£La Mallorquína, ” sito en la calle de San Justo de esta capital, establecimiento publico dedicado al suministro de alimentos al público, que actúa bajo licencia expedida por el Tesorero de Puerto Rico.
(c) Que en 23 de junio de 1914 guiado por el rótulo que ostenta el referido establecimiento, y siguiendo la costum-bre que hacía tiempo tenía de frecuentarlo y de ser servido allí, el demandante, acompañado de otro caballero de color blanco, penetró en él y pidió refresco para él y su compañero.
*407(d) Que - los empleados del establecimiento se negaron a despachar al demandante lo pedido, expresando qne allí nose servía a las personas de color.
(e) Qne el demandante y sn compañero tuvieron qne reti-rarse sin ser servidos, viéndose privados, por cansa de la. negativa de la demandada, del derecho qne tenían al servi-cio solicitado, sin más razón que nn prejuicio injusto e ilegal' contra el color del demandante, quien ha sufrido por ello-daños que estima en la suma de $6,000. ..
La demanda concluye con la súplica de que previos los; trámites legales, se dicte sentencia condenando a la deman-dada a pagar al demandante la referida suma de $6,000 por vía de indemnización de los daños sufridos, más las costas,,, g’astos y desembolsos originados. en el pleito.
A la anterior demanda opuso la parte demandada como-excepción previa la de que no aduce hechos suficientes para, determinar una causa de acción, y esa excepción fue decla-rada con lugar, y sin lugar la demanda, por sentencia de131 de agosto, 1914, sin especial condenación de costas.
Contra dicha sentencia interpuso el demandante recurso de apelación para ante esta Corte Suprema, sometido a nues-tra consideración después de haber alegado ambas partes por escrito y oralmente cuanto han estimado conducente a la de-fensa de sus respectivas' pretenciones.
■ Alega la parte apelante como motivos del recurso la pro-hibición contenida en la Enmienda Catorce de la Constitu-ción de los Estados Unidos, la aplicación indebida por la, corte "inferior del artículo 354 del Código Civil Revisado y la falta de aplicación del artículo 1803 de dicho código.
La Enmienda XIY de la Constitución de los Estados Uni-dos, en su sección Ia., que es la que puede ser atinente al caso, dice así:
“Sección 1. — Todas las personas nacidas o naturalizadas en los Estados Unidos, sujetas a su jurisdicción, son ciudadanos de los Esta-dos Unidos y del Estado en que residen. Los Estados no podrán *408dictar ni Racer cumplir ninguna ley que restrinja las prerogativas ó inmunidades de los ciudadanos de los Estados fluidos; tampoco podrán privar a' ninguna persona de la vida, la libertad o los bienes de fortuna, sin el debido procedimiento legal, ni negar a nadie en su jurisdicción da igual protección de las leyes: ”
Esa enmienda no es aplicable al presente caso, porque-ella no crea ni confiere un derecho de la índole del que se trata, como lo revela su simple lectura.'
Bránnon en su obra “The Fourteenth Amendment,” pá-gina 15, se expresa en los siguientes términos:
“Resulta claramente del texto de. la enmienda catorce que en ella se establece solamente una restricción a las facultades del Estado, con excepción de aquella parte en que en la misma se Race referen- • cia a la ciudadanía. DieRa enmienda no crea o establece nada nuevo, sino la facultad conferida en ella al gobierno federal para restrin-gir la acción del Estado. No crea nuevos privilegios' o inmunidades .de los ciudadanos, ni ningún nueyo derecho a la vida, la libertad o bienes de fortuna, comp tampoco ningún nuevo procedimiento legal. Solamente' garantiza derechos preexistentes, o aquellos que la ley nacional o del estado puedá conferir después de su fecha. ”
Y en la página 395 dice así:
“La enmienda catorce nada establece o concede; únicamente pro-teje los derechos existentes procedentes del Estado que son retenidos con arreglo a la ley del estado, contra toda infracción, de que puedan ser objeto sin el debido procedimiento legal.”
Que la enmienda catorce no afecta a los derechos de los ciudadanos en lo que respecta a ellos .entre sí, sino que es de aplicación solamente a la acción del Estado, lo tiene decla-rado el Tribunal Supremo de los Estados Unidos en los casos de Virginia v. Rives, 100 U. S., 313, y United States v. Harris, 106 U. S., 629.
Como se ve, el derecho que supone lesionado el deman-dante no puede derivarse de la Enmienda Catorce de la Cons-titución de los Estados Unidos.
Nuestra ley “Definiendo derechos del pueblo” aprobada en 27 de febrero de 1902, no contiene disposición alguna con *409relación al derecho invocado por el recurrente y tampoco le reconoce ese derecho el. Código Civil Reformado.
El artículo 354 de dicho Código define la propiedad en los siguientes términos: . •
“Artículo 354. — La propiedad es el derecho por virtud del cual una cosa pertenece en particular a una persona con exclusión de cualquiera otra.
“La propiedad concede el derecho de gozar y disponer de las cosas sin más limitaciones que las establecidas en las leyes.”
#
Los demandados son dueños del establecimiento “La Ma-llorquína,” según se afirma en la demanda, y ellos por tanto tenían el derecho como tales dueños de regular su adminis-tración en la forma que, estimaran más conveniente y bene-ficiosa a sus intereses, sin más limitaciones que las estable-cidas en las leyes, y en su consecuencia podían admitir o no en él a individuos de la clase de color como el demandante, por no existir ley alguna que coartara semejante facultad.
No negamos ni podemos negar que,. atendido el carácter del establecimiento de los demandados, la Legislatura de Puerto Rico tiene derecho a reglamentarlo o intervenirlo, pero mientras no exista la reglamentación, el derecho de propiedad de los demandados, tal como lo define el Código Civil, no está limitado o restringido en favor del demandante. El poder judicial no puede suplir la' acción del. poder legis-lativo imponiendo a los demandados condiciones que la Legis-latura no ha tenido a bien imponerles, absteniéndose como se ha abstenido ele legislar sobre la materia.
No podemos reconocer al demandante un derecho que está -en oposición con el amplio derecho de propiedad de que dis-fruta el demandado. . . -
Pero es que la parte apelante alega que en el presente caso no se trata del derecho de propiedad, sino de una obli-gación que ha.dejado de cumplir el demandado negándole sus servicios en el establecimiento, a lo que estaba obligado, incurriendo por tanto en la sanción que establece el artículo *4101803 del Código Civil, según el cual el que por acción u omi-sión causa daño a otro interviniendo culpa o negligencia está, obligado a reparar el daño cansado.
El artículo 1803 que cita el apelante está comprendido en. el Título XVI del Libro IV del Código Civil, cuyo título tiene por epígrafe “De las obligaciones que se contraen sin con-venio,” y aquél artículo guarda relación con el 1056 del mismo-código, el cual establece que las obligaciones nacen de la ley,, de los contratos y cnasi-contratos y de los actos y omisiones ilícitos o en que intervenga cualquier género de culpa o negli-gencia.
Por lo que toca a las obligaciones derivadas de culpa o> negligencia el ilustrado comentarista Sr. Manresa describe; su fundamento en los siguientes términos al comentar el ar-tículo 1902 del Código Civil Español equivalente al 1803 del Revisado:
“Fúndanse dichas obligaciones en un. principio indiscutible de-justicia, reconocido por todas las legislaciones y sancionado por el. primero de los- artículos de este capítulo, según el que todo agravio-todo daño, o todo perjuicio que reciba una persona en sus derechos,. ya sea por acción ya por omisión, crea una relación jurídica de la. que se deriva el derecho que tiene el agraviado a ser indemnizado, y la obligación consiguiente por parte del agraviante.” Manresa,. Comentarios al Código Civil, tomo 12, página 595.
La acción u omisión a que se refiere el artículo 1803 tiene* que ser lesiva de un.derecho y el derecho del demandante* a entrar y ser servido en el café “La Mallorquína,” no ha sido; reconocido por el Código Civil ni por otra ley alguna vigente* en Puerto Rico.
No se trata en el presente caso de un derecho a la vida„ a la libertad o a la propiedad, que por sí y sin necesidad de ley alguna son derechos naturales, fundamentales e inhe-rentes al hombre, sino de un derecho de igualdad de razas; que depende en general del estado social predominante y de* la voluntad exclusiva de los ciudadanos, Ínterin por modo, imperativo no se declare ese derecho por la ley. Mientras. *411no exista tal ley, es necesario reconocer completa libertad de acción tanto en las relaciones sociales como en la esfera de los negocios, y así como a ningún ciudadano se le pnede obligar a tratar con otro que no sea de su agrado, tampoco a los demandados se les puede obligar a prestar sus servi-cios al demandante en un café sometido a su régimen y-go-bierno, sin más aspiración que la de obtener el mayor número posible de utilidades y beneficios.
No bay ley alguna en Puerto- Pico que reconozca al deman-dante el derecho que invoca, y conste que las obligaciones de-rivadas de la ley no se presumen, según el artículo 1057- del código. Tampoco existe entre demandante y demandado rela-ción alguna contractual o cuasi-contractual de que puedan derivarse los perjuicios que reclama el demandante. El he-cho alegado como originario de la indemnización no es delic-tivo por no estar comprendido en el Código Penal, y por tanto en ese concepto no apareja responsabilidad civil alguna. La culpa o negligencia invocada por el recurrente como causa de su derecho, según hemos dicho ya, no determina en el pre-sente caso la responsabilidad reclamada por el demandante.
En un número de Estados existen “civil rights acts” o. estatutos para la protección de todos los ciudadanos en sus derechos civiles y legales, siendo su objeto principal con-ferir a todas las personas dentro de la jurisdicción del EstadoJ sin distinción de color o raza, el derecho a gozar plena e igual-mente de todas las comodidades, ventajas, facilidades y pri-vilegios en las posadas, restaurants, casas para comer, bar-bería, medios de conducción por mar o tierra, teatros, y en todos aquellos otros sitios públicos de comodidad y recreo, sujeto dicho derecho solamente a las condiciones y limita-ciones establecidas por la ley y aplicables por igual a todos los ciudadanos, confiriéndose además en estos estatutos un derecho de acción por la violación de cualquiera de sus dis-posiciones al negar a un ciudadano .el pleno goce de cualquiera de las comodidades enumeradas o al incitar tal negativa, a menos que sea por razones igualmente aplicables a todos *412los ciudadanos, sin distinción de raza o color. 7 Cyc., 165, 166'.
Como muy bien' dice el juez en su opinión, cuando la Legislatura de los Estados ha puesto en vigor estos precep-tos expresando claramente su voluntad, es porque creyó nece-sario hacerlo para la garantía de todas las personas den-tro de su jurisdicción en el pleno goce y disfrute, sin distin-ciones de ninguna clase, de los derechos protegidos y ampa-rados- por dichas disposiciones, y esto demuestra que en ausencia de una ley que ponga de manifiesto la intención de la Legislatura creando y concediendo el derecho, éste no tiene existencia legal.
• Y para suplir una ley que no existe no nos es permitido acudir al artículo 7 del Código Civil como pretende el recu-rrente, pues si así lo hiciéramos invadiríamos las funciones del poder legislativo, exigiendo responsabilidades que ese poder no define y ordena por violación de. .derechos que tam-poco reconoce.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, A1-drey y Hutchison.